Order                                                                           Michigan Supreme Court
                                                                                      Lansing, Michigan

  October 20, 2015                                                                      Robert P. Young, Jr.,
                                                                                                   Chief Justice

                                                                                         Stephen J. Markman
  152061(53)                                                                                  Brian K. Zahra
                                                                                      Bridget M. McCormack
                                                                                            David F. Viviano
                                                                                        Richard H. Bernstein
  SHAWLENE PERRY,                                                                             Joan L. Larsen,
                                                                                                        Justices
          Plaintiff-Appellee,
                                                             SC: 152061
  v                                                          COA: 322069
                                                             Genesee CC: 13-099724-NM
  GLENN M-D COTTON and GLENN M-D
  COTTON, PLC,
             Defendants-Appellants.
  ________________________________________/

         On order of the Chief Justice, the motion of the State Bar of Michigan’s Probate
  and Estate Planning Section to extend the time for filing an amicus curiae brief on the
  application for leave to appeal is GRANTED. An amicus brief will be accepted for filing
  if submitted on or before November 10, 2015.




                     I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
               foregoing is a true and complete copy of the order entered at the direction of the Court.
                             October 20, 2015